         Case 1:20-cv-10305-MKV Document 11 Filed 02/11/21 Page 1 of 1




                                   USDC SDNY
                                   DOCUMENT
                                   ELECTRONICALLY FILED                       February 9, 2021
                                   DOC #:
VIA ECF                            DATE FILED: 

Honorable Mary Kay Vyskocil, U.S.D.J.        *5$17('7KH,37&LV$'-2851('WR0DUFKDW
Daniel Patrick Moynihan                      $0-RLQWOHWWHUDQGSURSRVHG&03GXH0DUFK
                                             $0-RLQWOHWWHUDQG
                                                                       G SU
                                                                       G S RSRVHG&03GXH0DUFK
United States Courthouse
500 Pearl St.                                        )HE
New York, NY 10007-1312

RE:    Miller v. August Aichhorn Center For Adolescent Residential Care,
                                                                   Care Inc
                                                                         Inc. et al
                                                                                 al.
       Civ. No. 1:20-cv-10305-MKV

Dear Judge Vyskocil:

        This firm represents Plaintiff Gregory Miller in the above-referenced matter. This matter
is currently scheduled for an Initial Conference on March 4, 2021 at 3:00 P.M. Pursuant to
Paragraph 4 of the Court’s February 9, 2021 Scheduling Order and Section 2(G) of Your Honor’s
Individual Practices, we write jointly with Defendants’ counsel to respectfully request an
adjournment of the Initial Conference.
        The adjournment is requested due to scheduling conflicts. Prior to receipt of the Court’s
Order, counsel for both parties had scheduled separate, full-day mediations for March 4, 2021.
The mediations were scheduled several months in advance and involve the schedules of other
parties and neutrals.
        Defense counsel and I are available for the Initial Conference on any date during the week
of March 8, 2021, with the exception of March 9, 2021, or a date thereafter that is convenient for
the Court. Should the Court grant the Parties’ adjournment request, the Parties further request a
commensurate extension of time to submit the joint letter and proposed case management plan
required by the February 9, 2021 Order such that those submissions are due seven (7) calendar
days prior to the newly selected Initial Conference date.
       We thank the Court for its time and attention to this matter.

                                                                       Respectfully submitted,

                                                                       _____/s/_____________
                                                                       Johnmack Cohen, Esq.
cc: Laura Juffa, Esq. (via ECF)

      New York City Office: One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760
    Philadelphia Office: 1845 Walnut Street, Suite 1600, Philadelphia, PA 19103 | (215) 391-4790
          New Jersey Office: 73 Forest Lake Drive, West Milford, NJ 07421 | (973) 388-8625
                 Website: www.discriminationandsexualharassmentlawyers.com
                                                                                                 7084444
